ORDER

PER CURIAM.
Celia Schwartz appeals from the trial court’s setting aside of a default judgment against M & T Mortgage Corp. Ms. Schwartz contends that the trial court erred in setting aside the default judgment because M & T’s motion to set aside violated Rule 74.05(d) by failing to (1) state facts constituting a meritorious defense or (2) establish good cause for failing to timely answer the petition. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).